DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-15 are pending.
Claim Objections
Claim 15 objected to because of the following informalities:  The last claim element recites “at least one processor configured to… determined.”   Appropriate correction is required. Examiner recommends amending “determined” to “determine.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Short et al. (US 2015/0287422 Al; hereinafter “Short”) in view of Klotzbuecher et al (US 2018/0136324 Al; hereinafter “Klotzbuecher.”

Regarding claim 1,
Short teaches:
A method, comprising: 
providing a digital radar ([0331] – SS technology may be applied to the radar systems; [0328] – digital signal processing; Short does not explicitly teach a digital radar. However, Short teaches applying the SS technology to both radar systems and digital signal processing.  Therefore, a digital radar is obvious in order to provide digital signals to be processed.) (lined through portion of claim corresponds to limitations not taught by Short) wherein each signal segment of the sequence is respectively associated with a chirp ([0356] – signal generator, power amplifier and electro-acoustic transducer/array at constant frequency or a "chirp" of changing frequency (enabling pulse compression upon reception))  of a transmitted radio frequency (RF) radar signal; ([0327] – signal may subsequently be (but not limited to): transmitted between receivers (e.g. RF transmission))
detecting radar targets based on a first subsequence of successive signal segments of the sequence of signal segments, ([0357] – if the target radiated noise level is high enough it allows the target to be identified. Implicitly, signals are detected and processed) wherein a distance value and a velocity value are determined for each detected radar target; ([0330] – signal separation technology described herein may be utilized in Radar-based object detection and tracking systems that rely on radio waves as a method to determine the range, altitude, direction, speed or other characteristics of objects.)
and if a group of radar targets having overlapping signal components has been detected: ([0085] – overlapping signal elements within the same frequency range may be independently extracted and enhanced) calculating a spectral value ([0146] – spectral values) for each radar target of the group of radar targets based on a second subsequence of the sequence of signal segments ([0153] – mirror-image, complex conjugate pair) and further based on velocity values ascertained for the group of radar targets. ([0331] – in conjunction with one or more of such systems, such as: pulse-doppler, moving target indication)  

Short does not explicitly teach:
a sequence of signal segments

Klotzbuecher teaches:
a sequence of signal segments ([0029] – each transceiver arrangement includes a signal generator and is arranged to transmit a first chirp signal and second chirp signal)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Klotzbuecher’s known device to Short’s known technique ready Short teaches a base technique for calculating spectral values as a method of signal processing in order to separate radar targets with overlapping signal components; (2) Klotzbuecher teaches a radar system with transceiver arrangement and data processing appropriate for detecting and processing radar targets with overlapping signal components; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in the ability to implement Short’s technique in an improved radar system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).



Regarding claim 2,
Short in view of Klotzbuecher teaches the invention as claimed and discussed above.

Short does not explicitly teach:
The method as recited in claim 1, wherein the successive signal segments of the first subsequence are associated with chirps emitted via a first transmission channel

Klotzbuecher further teaches:
The method as recited in claim 1, wherein the successive signal segments of the first subsequence are associated with chirps emitted via a first transmission channel. (Figs. 2, 3; [0048] – a first transmitter antenna arrangement 10a… being arranged to transmit a corresponding first chirp signal 4a and second chirp signal 4b)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Klotzbuecher’s known device to Short’s known technique ready for improvement to yield predictable results. Such a finding is proper because (1) Short teaches a base technique for calculating spectral values as a method of signal processing in order to separate radar targets with overlapping signal components; (2) Klotzbuecher teaches a radar system with transceiver arrangement and data processing appropriate for detecting and processing radar targets with overlapping signal components; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in the ability to implement Short’s technique in an improved radar system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 3,
Short in view of Klotzbuecher teaches the invention as claimed and discussed above.

Short does not explicitly teach:
The method as recited in claim 2, wherein signal segments of the second subsequence are associated with chirps emitted via a second transmission channel

Klotzbuecher further teaches:
The method as recited in claim 2, wherein signal segments of the second subsequence are associated with chirps emitted via a second transmission channel. (Figs. 2, 3; [0048] – a second transmitter antenna arrangement 10b… being arranged to transmit a corresponding first chirp signal 4a and second chirp signal 4b)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Klotzbuecher’s known device to Short’s known technique ready for improvement to yield predictable results. Such a finding is proper because (1) Short teaches a base technique for calculating spectral values as a method of signal processing in order to separate radar targets with overlapping signal components; (2) Klotzbuecher teaches a radar system with transceiver arrangement and data processing appropriate for detecting and processing radar targets with overlapping signal components; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in the ability to implement Short’s technique in an improved radar system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 4,
	Short in view of Klotzbuecher teaches the invention as claimed and discussed above.
	Short further teaches:
The method as recited in claim 1, wherein the calculation of the spectral value for each radar target of the group of radar targets comprises: 
transforming signal segments of the second subsequence into a frequency domain in order to obtain corresponding spectra; ([0145] – frequency domain representation of the product of W(t)*S(t) exhibits the convolution of the transforms, W.hat.(t) and S.hat.(t) where the notation indicates that these are the transforms of W(t) and S(t), respectively)
extracting values from a frequency bin of the obtained corresponding spectra that is associated with the group of radar targets; ([0145] – high resolution spectral analysis reveals that there is a signal component of magnitude M.sub.0 at a frequency f.sub.0 , then the convolution theorem implies an existence of a contribution centered at f.sub.0)
and estimating a spectral value for each radar target of the group of radar targets based on the extracted values. ([0145] – finite grid of points that result in a sampled version of the spectrum; [0146] – spectral values that have been sampled onto the frequency grid of the discrete transform)

Regarding claim 5,
Short in view of Klotzbuecher teaches the invention as claimed and discussed above.
	Short further teaches:
The method as recited in claim 4, wherein the estimation of the spectral value for each radar target of the group of radar targets further comprises: 
calculating an approximate solution for an overdetermined equation system using a coefficient matrix that is dependent on the velocity values ascertained for the group of radar targets, and using a vector of input values that correspond to the extracted values. ([0140] – Further, the steps may include calculating the magnitude and phase of an oscillator by fitting the calculated spectrum to a set of frequency data and calculating the magnitude and phase of a low frequency oscillator, accounting for interference effects caused by aliasing through DC.)

Regarding claim 6,
	Short in view of Klotzbuecher teaches the invention as claimed and discussed above.

	Short further teaches:
The method as recited in claim 1, further comprising: 
calculating the spectral value for each radar target of the group of radar targets ([0146] – spectral values) based on a third subsequence of the sequence of signal segments ([0153] – mirror-image, complex conjugate pair)  and further based on distance values ([0138] – be used to give emphasis to signals coming from a specified direction or range of directions.) and the velocity values ascertained for the group of radar targets, ([0331] – in conjunction with one or more of such systems, such as: pulse-doppler, moving target indication)  

Short does not explicitly teach:
wherein signal segments of the second subsequence are associated with chirps emitted via a first transmission channel and signal segments of the third subsequence are associated with chirps emitted via a second transmission channel

Klotzbuecher teaches:
wherein signal segments of the second subsequence are associated with chirps emitted via a first transmission channel, (Figs. 2, 3; [0048] – a first transmitter antenna arrangement 10a… being arranged to transmit a corresponding first chirp signal 4a and second chirp signal 4b) and signal segments of the third subsequence are associated with chirps emitted via a second transmission channel. (Figs. 2, 3; [0048] – a second transmitter antenna arrangement 10b… being arranged to transmit a corresponding first chirp signal 4a and second chirp signal 4b)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Klotzbuecher’s known device to Short’s known technique ready for improvement to yield predictable results. Such a finding is proper because (1) Short teaches a base technique for calculating spectral values as a method of signal processing in order to separate radar targets with overlapping signal components; (2) Klotzbuecher teaches a radar system with transceiver arrangement and data processing appropriate for detecting and processing radar targets with overlapping signal components; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in the ability to implement Short’s technique in an improved radar system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 7,
	Short in view of Klotzbuecher teaches the invention as claimed and discussed above.
	
Short does not explicitly teach:
The method as recited in claim 6, wherein the second subsequence and the third subsequence are of equal length. 

Klotzbuecher teaches:
The method as recited in claim 6, wherein the second subsequence and the third subsequence are of equal length. (Fig. 3; [0048] – a second transmitter antenna arrangement 10b… being arranged to transmit a corresponding first chirp signal 4a and second chirp signal 4b; Chirp signals 4a and 4b can be of equal length)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Klotzbuecher’s known device to Short’s known technique ready for improvement to yield predictable results. Such a finding is proper because (1) Short teaches a base technique for calculating spectral values as a method of signal processing in order to separate radar targets with overlapping signal components; (2) Klotzbuecher teaches a radar system with transceiver arrangement and data processing appropriate for detecting and processing radar targets with overlapping signal components; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in the ability to implement Short’s technique in an improved radar system; and (4) no additional findings based on the Graham 


Regarding claim 8,
Short in view of Klotzbuecher teaches the invention as claimed and discussed above.
	Short further teaches:
The method as recited in claim 1, wherein providing the digital radar signal comprises: 
receiving an RF radar signal in a reception channel ([0327] – signal may subsequently be (but not limited to): transmitted between receivers (e.g. RF transmission))) and down-converting the received RF radar signal; (Short does not explicitly teach down-converting the received RF signal. However, it would be obvious to one skilled in the art to down-convert in order to simplify subsequent stages.)
generating the digital radar signal based on the down-converted RF radar signal. ([0327] – signal may subsequently be (but not limited to): transmitted between receivers (e.g. RF transmission))

Regarding claim 9,
Short in view of Klotzbuecher teaches the invention as claimed and discussed above. 
Short further teaches:
The method as recited in claim 8, further comprising: 
if the group of radar targets having the overlapping signal components is detected, repeating calculating of a further spectral value for each radar target of the group of radar targets for digital radar signals ([0145-0146] – spectral values that have been sampled onto the frequency grid; If a group of targets having overlapping signals are detected, high resolution spectral analysis will reveal signal components of each target.)

Regarding claim 10,
Short in view of Klotzbuecher teaches the invention as claimed and discussed above.
	Short further teaches:
The method as recited in claim 9, further comprising: 
calculating angles of azimuth of radar targets of the group of radar targets based on the calculated further spectral values. ([0330] – signal separation technology described herein may be utilized in Radar-based object detection and tracking systems that rely on radio waves as a method to determine the range, altitude, direction, speed or other characteristics of objects.)

Regarding claim 11,
Short teaches:
A system, comprising: 
a radar transceiver ([0332]) (lined through portion of claim corresponds to limitations not taught by Short) wherein the radar transceiver is configured to provide a ([0331] – SS technology may be applied to the radar systems; [0328] – digital signal processing; Short does not explicitly teach a digital radar. However, Short teaches applying the SS technology to both radar systems and digital signal processing.  Therefore, a digital radar is obvious in order to provide digital signals to be processed.) ([0356] – signal generator, power amplifier and electro-acoustic transducer/array at constant frequency or a "chirp" of changing frequency (enabling pulse compression upon reception)) of radio frequency (RF) radar signal ([0327] – signal may subsequently be (but not limited to): transmitted between receivers (e.g. RF transmission)) 
and at least one processor configured to: detect radar targets based on a first subsequence of successive signal segments of the sequence of signal segments, ([0357] – if the target radiated noise level is high enough it allows the target to be identified. Implicitly, signals are detected and processed)  wherein a distance value and a velocity value are determined for each detected radar target; ([0330] – signal separation technology described herein may be utilized in Radar-based object detection and tracking systems that rely on radio waves as a method to determine the range, altitude, direction, speed or other characteristics of objects.)
ascertain whether the detected radar target comprise a group of radar targets having overlapping signal components; ([0085] – overlapping signal elements within the same frequency range may be independently extracted and enhanced)
and if the group of radar targets having the overlapping signal components has been detected, calculate a spectral value ([0146] – spectral values)  for each radar target of the group of radar targets based on a second subsequence of the sequence of signal segments ([0153] – mirror-image, complex conjugate pair)  and further based on velocity values ascertained for the group of radar targets. ([0331] – in conjunction with one or more of such systems, such as: pulse-doppler, moving target indication)  

Klotzbuecher teaches:
having a reception channel ([0130] – at least one receiver antenna arrangement), a first transmission channel, ([0048] – a first transmitter antenna arrangement 10a)  and a second transmission channel ([0048] – a second transmitter antenna arrangement 10b)  
having a sequence of signal segments ([0029] – each transceiver arrangement includes a signal generator and is arranged to transmit a first chirp signal and second chirp signal)
transmitted via at least one of the first transmission channel and the second transmission channel; (Figs. 2, 3; [0048] – a first transmitter antenna arrangement 10a and a second transmitter antenna arrangement 10b being arranged to transmit a corresponding first chirp signal 4a and second chirp signal 4b)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Klotzbuecher’s known device to Short’s known technique ready for improvement to yield predictable results. Such a finding is proper because (1) Short teaches a base technique for calculating spectral values as a method of signal processing in order to separate radar targets with overlapping signal components; (2) Klotzbuecher teaches a radar system with transceiver arrangement and data processing appropriate for detecting and processing radar targets with overlapping signal components; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in the ability to implement Short’s technique in an improved radar system; and (4) no additional findings based on the Graham 


Regarding claim 12,
Short in view of Klotzbuecher teaches the invention as claimed and discussed above. 

	Short further teaches:
The system as recited in claim 11, wherein, in order to detect the radar targets, the at least one processor is configured to use the digital radar signal as a basis for calculating a range-Doppler map ([0331] – in conjunction with one or more of such systems, such as: pulse-doppler) 

Short does not explicitly teach:
and determine in the range- Doppler map a local maxima pointing to corresponding radar targets, and wherein, in order to ascertain whether the detected radar targets comprise the group of radar targets having overlapping signal components, the at least one processor is configured to determine whether the detected radar targets have signal components in a same frequency bin of the range- Doppler map, wherein the detected radar targets that have the signal components in the same frequency bin of the range-Doppler map are grouped into the group of radar targets

Klotzbuecher teaches:
and determine in the range- Doppler map (Fig. 4; [0027] – plurality of Range-Doppler matrices is obtained) a local maxima pointing to corresponding radar targets, (Fig. 4, element 25; [0060] – target indication 25) and wherein, in order to ascertain whether the detected radar targets comprise the group of radar targets having overlapping signal components, the at least one processor is configured to determine whether the detected radar targets have signal components in a same frequency bin of the range- Doppler map, ([0058-0062] – target indications 29 and 29.sub.i indicate detected radar targets with overlapping signal components. Also see target indications 28 and 28.sub.m) wherein the detected radar targets that have the signal components in the same frequency bin of the range-Doppler map are grouped into the group of radar targets. ([0063] –data from the Range-Doppler matrix 35 in dependence of the present dwell list 34. The second processing path 31 further includes a target detection module 37)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Klotzbuecher’s known device to Short’s known technique ready for improvement to yield predictable results. Such a finding is proper because (1) Short teaches a base technique for calculating spectral values as a method of signal processing in order to separate radar targets with overlapping signal components; (2) Klotzbuecher teaches a radar system with transceiver arrangement and data processing appropriate for detecting and processing radar targets with overlapping signal components; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in the ability to implement Short’s technique in an improved radar system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).



Regarding claim 13,
Short teaches:
A method, comprising:
detecting one or more radar targets; ([0357] – if the target radiated noise level is high enough it allows the target to be identified. Implicitly, signals are detected and processed)
determining a distance value and a velocity value for each detected radar target based on only the first subsequence; ([0330] – signal separation technology described herein may be utilized in Radar-based object detection and tracking systems that rely on radio waves as a method to determine the range, altitude, direction, speed or other characteristics of objects.)
and calculating an angle for each detected radar target based on the at least one further subsequence. (Fig. 56; [0329, 0528] – oscillator peaks derived via source signal separation (SSS) are used to develop direction of arrival (DOA))

Short does not explicitly teach:
transmitting a first subsequence of temporally successive chirps via a first channel of a radar system;
transmitting at least one further subsequence of temporally successive chirps via a second channel of the radar system, wherein the at least one further subsequence comes after the first sequence in time) and each further subsequence has a smaller number of chirps than the first subsequence;

	Klotzbuecher further teaches:
transmitting a first subsequence of temporally successive chirps via a first channel of a radar system; (Figs. 2, 3; [0048] – a first transmitter antenna arrangement 10a… being arranged to transmit a corresponding first chirp signal 4a and second chirp signal 4b)
transmitting at least one further subsequence of temporally successive chirps via a second channel of the radar system, (Figs. 2, 3; [0048] – a second transmitter antenna arrangement 10b… being arranged to transmit a corresponding first chirp signal 4a and second chirp signal 4b) wherein the at least one further subsequence comes after the first sequence in time ([0130] – any number of transmitter antenna arrangements and receiver antenna arrangements… may thus be one or more FMCW chirp signals, having any suitable cycle constitution; transmitter antenna 10b may transmit after transmitter antenna 10a in time) and each further subsequence has a smaller number of chirps than the first subsequence; ([0118] – number of frequency ramps (r.sub.1 + r.sub.2)for 10a can be smaller than number of frequency ramps for 10b. Frequency ramps correspond to chirps) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Klotzbuecher’s known device to Short’s known technique ready for improvement to yield predictable results. Such a finding is proper because (1) Short teaches a base technique for calculating spectral values as a method of signal processing in order to separate radar targets with overlapping signal components; (2) Klotzbuecher teaches a radar system with transceiver arrangement and data processing appropriate for detecting and processing radar targets with overlapping signal components; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in the ability to implement 


Regarding claim 14,
	Short in view of Klotzbuecher teaches the invention as claimed and discussed above.

	Short in view of Klotzbuecher does not explicitly teach:
The method as recited in claim 13, wherein the radar system is a multiple input multiple output (MIMO) radar system, and the first channel and the second channel are virtual channels of the MIMO radar system.

	A modification of the combination of Short in view of Klotzbuecher to use a MIMO radar system and virtual channels of the MIMO radar system as the first channel and second channel would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case a need for multiple transmitter antennas; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, in this case radar systems with multiple transmitters; (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 15,
Short teaches:
A system, comprising: 
at least one processor configured to detect one or more radar targets, ([0357] – if the target radiated noise level is high enough it allows the target to be identified. Implicitly, signals are detected and processed)
determined a distance value and a velocity value for each detected radar target based on only the first subsequence, ([0330] – signal separation technology described herein may be utilized in Radar-based object detection and tracking systems that rely on radio waves as a method to determine the range, altitude, direction, speed or other characteristics of objects.)
and determine an angle for each the detected radar target based on the at least one further subsequence. (Fig. 56; [0329, 0528] – oscillator peaks derived via source signal separation (SSS) are used to develop direction of arrival (DOA))

Short does not explicitly teach:
a radar transceiver configured to transmit a first subsequence of temporally successive chirps via a first channel of a radar system and to transmit at least one further subsequence of temporally successive chirps via a second channel, wherein the at least one further subsequence comes after the first sequence in time and each further subsequence has a smaller number of chirps than the first subsequence; 

Klotzbuecher teaches:
a radar transceiver configured to transmit a first subsequence of temporally successive chirps via a first channel of a radar system(Figs. 2, 3; [0048] – a first transmitter antenna arrangement 10a… being arranged to transmit a corresponding first chirp signal 4a and second chirp signal 4b)
 and to transmit at least one further subsequence of temporally successive chirps via a second channel, (Figs. 2, 3; [0048] – a second transmitter antenna arrangement 10b… being arranged to transmit a corresponding first chirp signal 4a and second chirp signal 4b)  wherein the at least one further subsequence comes after the first sequence in time and each further subsequence has a smaller number of chirps than the first subsequence; ([0118] – number of frequency ramps (r.sub.1 + r.sub.2)for 10a can be smaller than number of frequency ramps for 10b. Frequency ramps correspond to chirps)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Klotzbuecher’s known device to Short’s known technique ready for improvement to yield predictable results. Such a finding is proper because (1) Short teaches a base technique for calculating spectral values as a method of signal processing in order to separate radar targets with overlapping signal components; (2) Klotzbuecher teaches a radar system with transceiver arrangement and data processing appropriate for detecting and processing radar targets with overlapping signal components; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in the ability to implement Short’s technique in an improved radar system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JULIANA CROSS/               Examiner, Art Unit 3648                                      

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648